contract, and (2) the district court's evidentiary rulings concerning the
                exclusion of both Baljit Saini as a witness and any evidence discovered
                through him The parties also dispute the various legal standards at play.
                Judgment as a matter of law
                             Judgment as a matter of law is appropriate if, after presenting
                its case, the nonmoving party "has failed to prove a sufficient issue for the
                jury," so that its claims cannot be maintained under controlling law.
                NRCP 50(a)(1); Nelson v. Heer, 123 Nev. 217, 222-23, 163 P.3d 420, 424
                (2007). Evidence and inferences must be viewed in favor of the nonmoving
                party, Nelson, 123 Nev. at 222-23, 163 P.3d at 424, and the court may
                consider the substantive evidentiary standard of proof in deciding motions
                for judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 252 (1986); see Wood v. Safeway, Inc.,    121 Nev. 724, 731, 121 P.3d
1026, 1031 (2005) (adopting, for summary judgment purposes, the
                standard employed in Liberty Lobby).      This court reviews orders granting
                judgment as a matter of law de novo and, thus, applies on review the same
                standard that is used by the district court.   Nelson, 123 Nev. at 223, 163
                P.3d at 424-25.
                             To prove fraud in the inducement, Siena had to show, by clear
                and convincing evidence, that (1) IGT made a false representation, (2) IGT
                knew or believed that the representation was false or that it had an
                insufficient basis on which to make the representation, (3) IGT intended
                therewith to convince the Siena to enter into the contract, (4) the Siena
                justifiably relied on the representation, and (5) damages resulted from its
                reliance.   See J.A. Jones Constr. Co. v. Lehrer McGovern Bovis, Inc.,    120
Nev. 277, 290-91, 89 P.3d 1009, 1018 (2004). Deceptive trade practice
                claims similarly require evidence that the opposing party knowingly made

SUPREME COURT
                a false representation. NRS 598.0915(5), (7), (15) (providing, generally,
        OF
     NEVADA

                                                      2
(0) I947A
                      that a person engages in a deceptive trade practice when he knowingly
                      makes false representations). Negligent misrepresentation requires
                      evidence that the opposing party made a false representation, reliance,
                      and damages; instead of deceitful intent, negligent misrepresentation
                      arises when one fails to exercise reasonable care in ascertaining the truth.
                      Barmettler v. Reno Air, Inc., 114 Nev. 441, 448-49, 956 .P.2d 1382, 1387
                      (1998) (providing that the tort of negligent misrepresentation occurs when
                      one justifiably relies on false information arising from another's failure to
                      exercise reasonable care in obtaining or communicating the information).
                      Deceptive trade practice and negligent misrepresentation claims must be
                      demonstrated by a preponderance of the evidence.           Betsinger v. D.R.
                      Horton, Inc., 126 Nev. 162, 166, 232 P.3d 433, 436 (2010) (deceptive trade
                      practices); Birt v. Wells Fargo Home Mortg., Inc., 75 P.3d 640, 656 (Wyo.
                      2003) (negligent misrepresentation).
                                  Here, the district court properly granted judgment as a matter
                      of law on the Siena's misrepresentation-based claims. As the district court
                      explained, the Siena failed to show evidence of a false representation,
                      intent to deceive or a failure to exercise reasonable care or competence in
                      communicating information, and justifiable reliance sufficient to send the
                      case to a jury. In particular, there was limited evidence connecting the
                      prototype buss controller chip to the data corruption problems experienced
                      by the Siena, and a failure to adequately account for other variables that
                      could have also caused the problems. Testimony indicated that IGT
                      machines were used with the EZ Pay system and the other vendor's casino
                      management system in other casinos, without known problems. There
                      was no evidence indicating that IGT knew of any incompatibilities
                      between its machines and the casino management system, that IGT

SUPREME COURT
                      machines when sold to the Siena would contain a prototype chip resulting
        OF
     NEVADA
                                                             3
(0) 1947A    41gij.
                in data corruption, or that IGT had an insufficient basis for representing
                that the machines would work with the Siena's casino management
                system. To the extent that the Siena argues that IGT falsely represented
                that its machines would work with the casino management system
                regardless of whether that system itself worked properly, the Siena was
                not justified in relying on such a statement. Accordingly, the district court
                properly granted judgment as a matter of law on the Siena's
                misrepresentation-based claims and defenses.
                            As for the Siena's breach of contract defense, even if
                affirmatively pursued at trial, the Siena presented no evidence of
                damages. See Saini v. Intl Game Tech., 434 F. Supp. 2d 913, 919-20 (D.
                Nev. 2006) ("Nevada law requires the plaintiff in a breach of contract
                action to show (1) the existence of a valid contract, (2) a breach by the
                defendant, and (3) damage as a result of the breach." (citing Richardson v.
                Jones, 1 Nev. 405, 405 (Nev. 1865))). Instead, the Siena argues that IGT's
                failure to perform excuses its payment. But IGT delivered the gaming
                machines, and the Siena gained some benefit out of them, using them in
                its casino until the court ordered them returned pursuant to IGT's
                repossession clause at some point after October 2006. Thus, the one case
                cited to, Lagrange Construction, Inc. v. Kent Corp., 83 Nev. 277, 278, 429
P.2d 58, 59 (1967) ("[N]on-payment of an installment when due may
                constitute a breach of contract justifying suspension of performance by the
                contractor."), is inapposite based on the facts. Judgment as a matter of
                law was properly granted on this defense as well.
                Evidentiary issues
                            Before trial, the district court granted motions to bar Baljit
                Saini, a former IGT employee, from testifying in the case, and to exclude

SUPREME COURT
                any evidence derived from Saini's disclosures, as a federal court had
      OF
   NEVADA
                                                      4
  1947A    ce
                    previously• enjoined such disclosures for being in violation of a
                    confidentiality agreement between Saini and IGT. The Siena argues that
                    the district court improperly excluded Saini's oral and deposition
                    testimony, and any evidence related to information he disclosed. This
                    court reviews the district court's decision to grant a motion in limine
                    excluding evidence for an abuse of discretion.        See generally State ex rel.
                    Dep't of Highways v. Nevada Aggregates St Asphalt Co., 92 Nev. 370, 376,
                    551 P.2d 1095, 1098 (1976); Cundiff v. Patel, 982 N.E.2d 175, 178 (RI. App.
                    Ct. 2012) ("A trial court's decision in granting a motion in limine excluding
                    evidence is reviewed for an abuse of discretion.").
                                  Generally,   courts prohibit        parties .from         invoking
                    confidentiality agreements to withhold evidence.         See, e.g., Saini v. Int'l

                    Game Tech., 434 F. Supp. 2d 913, 923 (D. Nev. 2006) (explaining that
                    "[confidentiality] agreements might not be enforceable [when] the
                    agreement is being used by one party within the context of litigation to
                    suppress an adverse party's access to evidence" ); Chambers v. Capital
                    Cities/ABC,    159 F.R.D. 441, 444 (S.D.N.Y. 1995); In re JDS Uniphase
                    Corp. Sec. Litig.,     238 F. Supp. 2d 1127, 1137 (N.D. Cal. 2002).
                    Nevertheless, here, the district court did not abuse its discretion in
                    disqualifying Saini as an expert witness.    See Uniroyal Goodrich Tire Co.

                    v. Hudson, 873 F. Supp. 1037, 1049 (E.D. Mich. 1994), affirmed by 97 F.3d
1452 (6th Cir. 1996) (prohibiting former employee from testifying as an
                    expert witness when the employee violated company secrecy agreements,
                    there were other experts available, and there was no indication that the
                    defendant was not complying with discovery requests); see also Wang
                    Labs., Inc. v. CFR Assocs., Inc., 125 F.R.D. 10, 13 (D. Mass. 1989) (former
                    employee disqualified as an expert when expert testimony would breach

SUPREME COURT
                    confidentiality agreements).
         OF
      NEVADA
                                                           5
(0) I 947A    en.
                           And even if Saini's factual and deposition testimony and the
                other related evidence was improperly excluded, any error in excluding
                this evidence did not prejudice the Siena, and thus, was harmless. NRCP
                61. Although the Siena asserts that it suffered prejudice because the
                excluded evidence supported the intent element of its fraud claim and
                affirmative defenses, IGT is correct that the evidence would not overcome
                the directed verdict. Saini testified during his deposition as to (1) a
                defective component in IGT machines, and (2) the prototype buss
                controller chip used in its gaming machines sold to the Siena. But there is
                no evidence connecting the allegedly defective component to the data
                corruption problems here, the Siena introduced evidence concerning the
                prototype chip, and neither Saini's testimony nor any other excluded
                evidence was sufficient to show that the machines caused the data
                corruption problems or that the Siena did not know whether the machines
                would work with the casino management system. As a result, any abuse
                of discretion in limiting the Saini evidence does not warrant reversal.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        Parraguirre


                -   DO 1/(_,M             , J.
                Douglas                                   Cherry

                cc: Hon. Jerome M. Polaha, District Judge
                     Laurie A. Yott, Settlement Judge
                     Lathrop & Gage, LLP
                     Reno Law Group, LLC
                     Fennemore Craig Jones Vargas/Reno
SUPREME COURT        Washoe District Court Clerk
       OF
    NEVADA
                                                      6
(0) 047A    e